                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION



UNITED STATES OF AMERICA,                            CR. 17-50148-JLV

                  Plaintiff,
                                                          ORDER
     vs.

JUAN PORCAYO,

                  Defendant.


                                INTRODUCTION

      A grand jury charged defendant Juan Porcayo with conspiring to distribute

more than 500 grams of methamphetamine. (Docket 1). On October 19, 2019,

defendant filed a motion in limine to exclude the testimony of Douglas Lumsargis,

a California law enforcement officer. (Docket 49). The government opposes the

motion. (Docket 50). Trial began in this matter on October 21. The court

held a hearing on the motion outside the presence of the jury on the first day of

trial. Having considered the written and oral arguments of counsel, the court

grants the motion for the reasons given below.

I.    Facts

      On December 12, 2014, Officer Lumsargis conducted a traffic stop of a

rental vehicle driven by defendant in Sutter County, California.1 (Docket 49 at

p. 2). The rental agreement showed Noel Ornelas as the authorized renter. Id.


      1Neitherparty called any witnesses at the hearing. This factual summary
is drawn from the proffers made in the parties’ briefing and at the hearing.
Mr. Ornelas was a passenger in the vehicle. Id. Officer Lumsargis deployed a

drug dog during the stop and the dog alerted. Id. Officer Lumsargis found 17

pounds of methamphetamine in the vehicle’s trunk. Id. He also noticed

defendant’s “nervous demeanor” throughout the traffic stop. (Docket 50 at

p. 1). Neither defendant nor Mr. Ornelas were arrested or charged with any

offense stemming from the stop.2 (Docket 49 at p. 2). Both denied knowing the

methamphetamine was in the trunk.

      The indictment alleges defendant conspired to distribute

methamphetamine in the District of South Dakota “[b]eginning at a time

unknown to the Grand Jury but no later than on or about January 1, 2016.”

(Docket 1). Evidence from the first day of trial indicates that the charged

conspiracy began in November or December of 2015. The government conceded

at the hearing that the South Dakota conspiracy was not active when Officer

Lumsargis discovered the 17 pounds of methamphetamine.

      The government disclosed information about the 2014 stop to the defense

shortly after this case was indicted. The government also included Officer

Lumsargis on a witness list provided to the defense. The defense agreed it had

adequate notice of Officer Lumsargis’ testimony. Neither the defense nor the

government was able to assert at the hearing that the defense had ever made a

request for evidence admissible under Federal Rule of Evidence 404(b).


      2The defense represented in its briefing, and the government agreed at the
hearing, that no charges were brought to protect an ongoing investigation
unrelated to the charged South Dakota conspiracy. (Docket 49 at p. 2).

                                       2
II.   Analysis

      The defense argues Officer Lumsargis’ testimony should be excluded

because it is not evidence of the South Dakota conspiracy charged in the

indictment. (Docket 49 at pp. 2-7). In response, the government contends that

the testimony is res gestae evidence of the charged conspiracy. (Docket 50). At

the hearing, the government also asserted the testimony is admissible under

Rule 404(b) and asserted good cause existed for the late notice. The defense

opposes admitting the testimony under Rule 404(b). The court concludes the

testimony is inadmissible either as res gestae evidence or under Rule 404(b).

      A.    Res gestae

      “Under the theory of res gestae, evidence of prior crimes can be admitted

when the prior crime is so blended or connected, with the ones on trial as that

proof of one incidentally involves the others; or explains the circumstances

thereof; or tends logically to prove any element of the crime charged. When

evidence is admitted under res gestae, Rule 404(b) is not implicated.” United

States v. Riebold, 135 F.3d 1226, 1229 (8th Cir. 1998) (internal quotations and

alterations omitted). “Res gestae, also known as intrinsic evidence, is evidence

of wrongful conduct other than the conduct at issue offered for the purpose of

providing the context in which the charged crime occurred. Such evidence is

admitted to complete the story or provide a total picture of the charged crime.”

United States v. Parks, 902 F.3d 805, 813-14 (8th Cir. 2018) (internal quotations

and citations omitted).


                                       3
      Evidence of the 2014 stop is not admissible as res gestae evidence. The

government admitted at the hearing it had no evidence the methamphetamine

found during the 2014 stop is connected to the charged conspiracy. The timing

of the stop also places it outside the charged conspiracy. The government

concedes the present conspiracy began in late 2015, approximately a year after

the stop. The only similarities between the charged conspiracy and the 2014

stop are defendant’s alleged involvement and methamphetamine. It can hardly

be said that the 2014 stop “is so blended or connected” with the charged

conspiracy “that proof of one incidentally involves the other[.]” Reibold, 135

F.3d at 1229. Evidence of the stop does not complete any story or provide

context for the jury.   Parks, 902 F.3d at 813-14. On this record, the court finds

evidence of the 2014 stop is simply not intrinsic to the charged offense.

      B.     Rule 404(b)

      Rule 404(b) states the general rule that evidence of a prior bad act is not

admissible to “show defendant’s propensity to engage in criminal misconduct.”

See United States v. Walker, 428 F.3d 1165, 1169 (8th Cir. 2005); see also Fed.

R. Evid. 404(b)(1). However, the rule also provides that prior bad acts evidence

may be admissible to prove “motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

404(b)(2). The government must provide notice of Rule 404(b) evidence “[o]n

request by a defendant[.]” Id. “Admissibility of 404(b) evidence is governed by

four factors: the evidence must be 1) relevant to a material issue; 2) proven by a


                                         4
preponderance of the evidence; 3) of greater probative value than prejudicial

effect; and 4) similar in kind and close in time to a charged offense.” Walker,

429 F.3d at 1169.

      The government orally moved to notice evidence of the 2014 stop as prior

bad acts evidence under Rule 404(b). As good cause for its untimely mid-trial

notice, the government argued it disclosed evidence of the stop to the defense at

the beginning of the case. The government asserted it did not realize defendant

would object to the testimony until he filed the present motion in limine two days

before trial. The court concludes the lack of notice presents no barrier to

consideration of the evidence under Rule 404(b). Defendant was unable to

inform the court at the hearing that he had ever asked for notice of Rule 404(b)

evidence. Without such a request, the government had no obligation to provide

notice. Fed. R. Evid. 404(b)(2).

      However, evidence of the 2014 stop is not admissible under Rule 404(b) on

the merits. The government asserts the evidence at trial will show defendant

provided up to 25 pounds of methamphetamine to co-conspirators in South

Dakota. According to the government, evidence of the 2014 stop is relevant to

show defendant had access to large quantities of methamphetamine, which he

could channel to the South Dakota conspiracy.

      Assuming for purposes of this motion that the government succeeded in

showing the relevance of the proffered evidence to the present case, its argument

fails on the second and third prongs of the Rule 404(b) analysis. On the second


                                        5
prong, the government did not prove defendant’s connection to the recovered

methamphetamine by a preponderance of the evidence. Walker, 429 F.3d at

1169. Both defendant and Mr. Ornelas denied knowing about the

methamphetamine in the rental vehicle’s trunk. Neither were arrested.

Defendant was never charged with any offense connected to that

methamphetamine. Mr. Ornelas had rented the vehicle. Under these

circumstances, the court cannot find defendant was connected to the

methamphetamine by a preponderance of the evidence. It is perhaps more

probable that the methamphetamine belonged to Mr. Ornelas. In any event,

there is no reason to permit the parties to descend into a trial-within-a-trial over

the ownership of methamphetamine irrelevant to the charged conspiracy.

      As for the third prong, the probative value of evidence of the 2014 stop is

substantially outweighed by its prejudicial effect and tendency to confuse the

jury. Connecting defendant to 17 pounds of methamphetamine in a

methamphetamine conspiracy trial is obviously prejudicial. If the 2014

methamphetamine was relevant to the charged conspiracy, the prejudice would

be easily outweighed by its probative value. But in the present situation,

admitting the evidence would invite the jury to convict solely because of

defendant’s connection to the irrelevant 2014 methamphetamine. The danger

of unfair prejudice posed by the proffered evidence is substantial.

      Evidence of the 2014 stop would also confuse the jury. The government

asserted at the hearing that it would not argue the 17 pounds of


                                         6
methamphetamine should be counted against defendant for purposes of this

conspiracy. The court cannot imagine how any jury would be able to ignore

evidence of such a large amount of methamphetamine when attempting to

determine the drug quantities attributable to a defendant. The risk of the jury

confusing countable and uncountable methamphetamine and convicting on that

basis is too apparent to ignore.

      The court finds evidence of the 2014 stop would only “show defendant’s

propensity to engage in criminal misconduct.” Walker, 429 F.3d at 1169. The

risk of the jury convicting defendant simply because of his previous and

unproven association with a large amount of methamphetamine is too great.

                                    ORDER

      For the reasons given above, it is

      ORDERED that defendant’s motion in limine (Docket 49) is granted.

      IT IS FURTHER ORDERED that the government may not offer any

evidence concerning the traffic stop of defendant on December 12, 2014, or the

methamphetamine seized during that stop. The government may move to

revisit this order if defendant chooses to testify and the government wishes to

offer this evidence for purposes of impeachment.

      Dated October 22, 2019.

                               BY THE COURT:
                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE



                                           7
